DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on May 5, 2022 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonell (US PG Pub 2012/0158006).

    PNG
    media_image1.png
    428
    805
    media_image1.png
    Greyscale

Regarding claim 1, McDonell teaches a vitrectomy instrument (100) comprising: 
a housing (102) comprising: 
a proximal end (near openings 128 and 130); and a distal end (near needle 106): 
a reciprocating cutter (cutter assembly 108) comprising: 
a needle  (106) projecting from the distal end of the housing (See paragraph [0032]), the needle comprising: 
a proximal end (seen in Fig. 2 near 120); 
a distal end (144; Seen in Fig. 4); 
a first lumen (148); and 
a port (146) disposed at the distal end of the needle (See Fig. 4), the port providing fluid communication between an exterior of the needle and the first lumen (See paragraph [0033]);
an inner tube (149) that extends within the first lumen of the needle (See Fig. 4; paragraph [0033]), the inner tube comprising: 
a second lumen (150); and 
a cutting edge (154) adapted to cut tissue drawn into the port (See paragraph [0033]); and
a needle stop (118) coupled to the proximal end of the needle (106) (See annotated Fig. 2) and comprising a first contact surface (internal surface of 118 which faces proximally);
a cutter stop (coupler 158) coupled to the inner tube (149) (See paragraph [0037]) and comprising a second contact surface (distal facing surface of coupler 158, see annotated Fig. 2), the first contact surface configured to1 contact the second contact surface limiting distal movement of the inner tube and defining a fully extended position of the inner tube; and
a motor (104) operable to reciprocate the inner tube (See paragraph [0031]).
Regarding claim 2, McDonell further teaches the motor (104) comprises a diaphragm (140) disposed in the housing (See Fig. 2) and movable in response to pneumatic pressure (See paragraph [0031]), the diaphragm connected to the inner tube of the reciprocating cutter such that the inner tube is movable with the diaphragm (See paragraph [0031]).
Regarding claim 3, McDonell further teaches the diaphragm comprises a rigid diaphragm part (142) connected to the inner tube (See Fig. 2, note that 142 is fixedly connected to drive shaft 156 which in turn is fixedly connected to coupler 158 which in turn is fixedly connected to inner cutting member 149) and a flexible membrane (flexible diaphragm) connected to the rigid diaphragm part and to the housing (See Fig. 2; paragraph [0031]).
Regarding claim 7, McDonell further teaches the cutter stop comprises a stop ring (See Fig. 3; note that coupler 158 is circular and encompasses inner cutting member 149 and is thus considered to be a “ring”). 

    PNG
    media_image2.png
    280
    325
    media_image2.png
    Greyscale

Regarding claim 9, McDonell further teaches the needle stop further comprises: a needle stop proximal component, a needle stop distal component coupled to the needle stop proximal component (See annotated Fig above – note that “component” is a broad term that does not confer any particular structure. In the instant case, the support (118) is deemed to have multiple “components” or discrete segments as indicated in the annotated Fig. above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonell (US PG Pub 2012/0158006).
Regarding claim 4, McDonell teaches the device of claim 1 above but does not explicitly teach the cutter stop and needle stop are formed of metal. 
McDonell is silent as to the materials employed to make the vitrectomy probe, however, metal is a commonly used material in surgical cutting devices since it is durable and able to be easily sterilized for multiple uses on subsequent patients. 
It would have been obvious to one having ordinary skill in the art at the time of filing to have the cutter stop and needle stop be formed of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 and MPEP §2144.07.
Regarding claim 5, McDonell teaches the device of claim 1 above but does not explicitly teach the cutter stop and the inner tube are formed from a metal and wherein the cutter stop is welded to the inner tube.
McDonell is silent as to the materials employed to make the vitrectomy probe, however, metal is a commonly used material in surgical cutting devices since it is durable and able to be easily sterilized for multiple uses on subsequent patients. 
It would have been obvious to one having ordinary skill in the art at the time of filing to have the cutter stop and needle stop be formed of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 and MPEP §2144.07.
With regard to the limitation “the cutter stop is welded to the inner tube”, it is noted that this is a product-by-process limitation, and as such only the product will be examined. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see also MPEP §2113).
McDonell teaches the cutter stop (158) is fixedly attached to the inner cutting member (149) so as to transmit motion from the drive shaft to the inner cutter (See paragraphs [0034] and [0037]) which is sufficient to meet the claimed limitation. Furthermore, it has been held that an article which has formerly been formed in two pieces and put together involves only routine skill in the art. (Howard v. Detroit Stove Works, 150 U.S. 164 (1893); See also MPEP §2144.04(V)(B)).
Regarding claim 6, McDonell teaches the device of claim 1 above and further teaches the cutter stop comprises a stop ring (See Fig. 3; note that coupler 158 is circular and encompasses inner cutting member 149 and is thus considered to be a “ring”). 
McDonell does not explicitly teach the stop ring is welded to the inner tube. 
It is noted that “welded to the inner tube” is a product-by-process limitation, and as such only the product will be examined. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see also MPEP §2113).
McDonell teaches the cutter stop (158) is fixedly attached to the inner cutting member (149) so as to transmit motion from the drive shaft to the inner cutter (See paragraphs [0034] and [0037]) which is sufficient to meet the claimed limitation. Furthermore, it has been held that an article which has formerly been formed in two pieces and put together involves only routine skill in the art. (Howard v. Detroit Stove Works, 150 U.S. 164 (1893); See also MPEP §2144.04(V)(B)).

Allowable Subject Matter
Claims 8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   the prior art of record does not teach or render obvious a vitrectomy instrument which has a stop pad as the second contact surface for limiting movement of the inner cutter; nor does the prior art teach the needle stop distal defines a cavity in which the needle stop proximal component is received; nor does the prior art teach a shoulder joining the proximal portion and the distal portion of the needle stop in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771         
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                       



    
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, since the coupler (158) is fixedly attached to both the drive shaft (156) and the inner cutting member (149) and reciprocally moves the inner cutting member, the distal facing surface of the coupler (158) is capable of contacting the inner proximally facing surface of support (118). Additionally, since there are no other structures between the distal facing surface of the coupler (158) and the proximally facing surface of the support (118) when they touch it will define the farthest forward (fully extended position) the inner cutting member (149) can move.